Deuser v Precision Constr. & Dev., Inc. (2019 NY Slip Op 00741)





Deuser v Precision Constr. & Dev., Inc.


2019 NY Slip Op 00741


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


720 CA 17-00831

[*1]DYLAN DEUSER, PLAINTIFF-APPELLANT,
vPRECISION CONSTRUCTION & DEVELOPMENT, INC., DEFENDANT-APPELLANT, RYAN BRAUN, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


MARCUS & CINELLI, LLP, WILLIAMSVILLE (BRIAN L. CINELLI OF COUNSEL), FOR PLAINTIFF-APPELLANT.
KENNEY SHELTON LIPTAK NOWAK, LLP, BUFFALO (MELISSA A. FOTI OF COUNSEL), FOR DEFENDANT-APPELLANT.
BROWN & KELLY, LLP, BUFFALO (KEVIN D. WALSH OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeals from a judgment of the Supreme Court, Erie County (John L. Michalski, A.J.), entered March 8, 2017. The judgment dismissed the complaint of plaintiff as against defendant Ryan Braun. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 12 and 17, and August 20, 2018, and filed in the Erie County Clerk's Office on August 27, 2018,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court